Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Upon a complete review of the entire written record the instant application is in condition for allowance.  None of the prior art describes, teaches or suggests the claimed subject matter.  Namely, a photomask blank for a material of a photomask used in pattern transfer by exposure light having a wavelength of up to 250nm, the photomask blank comprising a transparent substrate, and a chromium-containing film directly formed on the substrate or formed with an optical film intervened between the transparent substrate and the chromium-containing film, the chromium-containing film being susceptible to oxygen-containing chlorine-based dry etching, wherein the chromium-containing film consists of: (i) only a region (A) composed of a chromium compound containing chromium, oxygen and carbon, wherein each of contents of the elements contained in the chromium compound is continuously varied in the thickness direction of the region (A), and toward the substrate, the content of chromium increases, and the content of carbon decreases; (ii) the region (A), and a region (B) composed of a chromium compound containing chromium, oxygen and carbon, and contiguous to either the substrate side or the side remote from the substrate, wherein each of contents of the elements contained in the chromium compound is constant in the thickness direction of the region (B); or (iii) the region (A) or the regions (A) and (B), and a region (C) composed of a chromium compound containing chromium, oxygen and carbon, and disposed at the side remotest from the substrate, wherein each of contents of the elements contained in the chromium compound is continuously varied in the thickness direction of the region (C), and toward the substrate, the content of oxygen decreases.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G YOUNG whose telephone number is (571)272-1394.  The examiner can normally be reached on M-F: 7:30 AM - 4:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER G YOUNG/Primary Examiner, Art Unit 1737